Exhibit 10.11

EXECUTION VERSION

CARIB LATAM HOLDINGS, INC.

AMENDED AND RESTATED

STOCK OPTION AGREEMENT

THIS AMENDED AND RESTATED STOCK OPTION AGREEMENT (the “Agreement”), made as of
this 9th day of May, 2012, by and between Carib Latam Holdings, Inc. (the
“Company”) and Nathaniel Lipman (the “Optionee”).

W I T N E S S E T H:

WHEREAS, pursuant to a Stock Option Agreement (the “Prior Agreement”), dated as
of April 5, 2011 (the “Date of Grant”), Carib Holdings, Inc. (“Holdings”)
previously granted the Optionee options to purchase shares of non-voting Class B
Common Stock of Holdings (“Holdings Class B Shares”);

WHEREAS, in connection with a corporate reorganization, (i) Holdings became a
wholly-owned subsidiary of the Company, (ii) all of the issued and outstanding
Holdings Class B Shares were contributed to the Company, (iii) the Company
assumed the Carib Holdings, Inc. 2010 Equity Incentive Plan and all options
issued thereunder or subject to the terms thereof and (iv) the Carib Holdings,
Inc. 2010 Equity Incentive Plan was renamed the Carib Latam Holdings, Inc.
Amended and Restated 2010 Equity Incentive Plan (the “Plan”);

WHEREAS, on May 9, 2012, the Company paid a dividend to its stockholders of
$7.41 per share;

WHEREAS, the Board has determined that it is necessary and appropriate to adjust
the exercise price of the options pursuant to Section 12 of the Plan by reducing
the original per share exercise price by the per share amount of the dividend;
and

WHEREAS, the Company and the Optionee desire to amend and restate the Prior
Agreement in order to reflect the foregoing.

NOW, THEREFORE, in consideration of the covenants and agreements herein
contained, the parties hereto hereby agree as follows:

1. Grant of Option. Subject to the terms and conditions set forth herein, the
Company hereby grants to the Optionee the right and option (the right to
purchase any one Common Share hereunder being an “Option”) to purchase from the
Company, non-voting Common Shares at a price per share (the “Option Price”) and
in the amount set forth on the signature page hereto (the “Option Shares”). The
Options granted hereunder shall expire ten (10) years following the Date of
Grant.



--------------------------------------------------------------------------------

2. Vesting.

(a) General. Subject to the terms and conditions set forth herein, the Options
will vest on the first anniversary of the Date of Grant; provided, that, the
Optionee is then providing services to the Company or an Affiliate of the
Company.

(b) Change in Control. In the event of a Change in Control, any Options that
have not become vested at the time of such Change in Control shall automatically
become vested upon such Change in Control.

(c) Initial Public Offering. In the event of an initial Public Offering, all
Options shall remain outstanding and continue to vest in accordance with their
original vesting terms as set forth in Section 2(a) above.

3. Exercisability.

(a) General. To the extent vested in accordance with Section 2 above, the
Options shall only become exercisable from and after the earlier of the
occurrence of (i) a Change in Control and (ii) an initial Public Offering.

(b) Change in Control: In the event of a Change in Control, the Options shall
become exercisable, to the extent vested in accordance with Section 2 above, and
the Company may provide that some or all of the Options be automatically
exercised on a cashless basis in connection with such Change in Control and the
Optionee shall be entitled to receive the excess of (i) the per share
consideration to be paid in connection with such Change in Control transaction
(whether in cash, stock or otherwise) and (ii) the Option Price; provided, that
any Option for which the Option Price exceeds the amount in clause (i) may be
cancelled for no consideration.

4. Post-Termination Exercisability.

(a) Any Termination. Unvested Options shall be cancelled for no consideration
upon a termination of services with the Company and its Affiliates for any
reason.

(b) Vested and Exercisable. To the extent the Options were vested and
exercisable at the time of the Optionee’s termination of service with the
Company and its Affiliates, the Options shall remain exercisable during the
following post-termination periods:

(i) Death/Disability: Earlier of (A) one (1) year following such termination and
(B) the expiration of the Option Term.

(ii) All Other Terminations: Earlier of (A) ninety (90) days following such
termination and (B) the expiration of the Option Term.

(c) Vested and Not Exercisable. To the extent the Options were vested but were
not exercisable at the time of the Optionee’s termination of service with the
Company and its Affiliates, the Options shall be eligible to become exercisable
and remain exercisable during the following post-termination periods:

(i) Death/Disability: Later of (A) one (1) year following such termination and
(B) thirty (30) days following the occurrence of a Change in Control or an
initial Public Offering but, in each case, no event later than the day prior to
the expiration of the Option Term.

 

2



--------------------------------------------------------------------------------

(ii) All Other Terminations: Later of (A) ninety (90) days following such
termination and (B) thirty (30) days following the occurrence of a Change in
Control or an initial Public Offering but, in each case, no event later than the
day prior to the expiration of the Option Term.

(iii) If a Change in Control or an initial Public Offering has not occurred
prior to the expiration of the Option Term, the Options shall expire without
becoming exercisable.

5. Method of Exercising Option.

(a) Payment of Option Price. Options, to the extent vested, may be exercised, in
whole or in part, by giving written notice of exercise to the Company specifying
the number of Common Shares to be purchased. Such notice shall be accompanied by
the payment in full of the aggregate Option Price. Such payment shall be made:
(i) in cash or by check, bank draft or money order payable to the order of the
Company, (ii) through a cashless exercise whereby the Company reduces the number
of Common Shares issuable upon exercise with a value equal to the aggregate
Option Price and withholding obligation, (iii) solely to the extent permitted by
applicable law, if the Common Shares are then traded on an established
securities exchange or system in the United States, through a procedure whereby
the Optionee delivers irrevocable instructions to a broker reasonably acceptable
to the Committee to deliver promptly to the Company an amount equal to the
aggregate Option Price or (iv) on such other terms and conditions as the
Committee may permit, in its sole discretion.

(b) Tax Withholding. At the time of exercise, the Optionee shall pay to the
Company such amount as the Company deems necessary to satisfy its obligation, if
any, to withhold federal, state or local income or other taxes incurred by
reason of the exercise of Options granted hereunder. Such payment shall be made:
(i) in cash, (ii) by having the Company withhold from the delivery of Common
Shares for which the Option was exercised that number of Common Shares having a
Fair Market Value equal to the minimum withholding obligation, (iii) by
delivering Common Shares owned by the holder of the Option that are Mature
Shares, or (iv) by a combination of any such methods. For purposes hereof,
Common Shares shall be valued at Fair Market Value.

6. Issuance of Shares. Subject to the terms hereof, as promptly as practical
after receipt of such written notification of exercise and full payment of the
Option Price and any required income tax withholding, the Company shall issue or
transfer to the Optionee the number of Option Shares with respect to which
Options have been so exercised (less shares withheld for payment of the Option
Price and/or in satisfaction of tax withholding obligations, if any), and shall
deliver to the Optionee a certificate or certificates therefor, registered in
the Optionee’s name.

 

3



--------------------------------------------------------------------------------

7. Repurchase. In the event of the termination of the Optionee’s service with
the Company and its Affiliates prior to an initial Public Offering, the Company
shall have the right, but not the obligation, to repurchase any or all Common
Shares acquired by the Optionee upon exercise of the Options that have been held
by the Optionee for at least six months at the time of such repurchase (or such
shorter time as is required to avoid adverse accounting treatment) at a price
per Common Share equal to the per share Fair Market Value.

8. Stockholder Agreement. Notwithstanding anything herein to the contrary, in no
event will Common Shares be delivered upon exercise of the Options unless and
until the Optionee executes (or is already a party to) an Adoption Agreement
pursuant to which Optionee will become bound by the terms and conditions set
forth in that certain Stockholder Agreement, dated April 17, 2012, as may be
amended from time to time pursuant to the terms thereof, by and among the
Company and the stockholders of the Company, including those terms and
conditions applicable to Management Holders (as defined therein), which in all
events shall be within thirty (30) days following exercise of the Options.
Notwithstanding anything to the contrary set forth in the Stockholder Agreement,
the Company, Optionee and each of the Principal Stockholders (as defined in the
Stockholder Agreement) agree that the restrictions set forth in Sections 9(d)
and 9(e) of the Stockholder Agreement shall not apply to Optionee. In the event
of any conflict or inconsistency between terms and provisions of this Section 8
and the terms and provisions of the Stockholder Agreement, this Agreement shall
govern and control.

9. Non-Transferability. Except as otherwise permitted in accordance with
Section 15(b) of the Plan, the Options are not transferable by the Optionee
otherwise than to a designated beneficiary upon death or by will or the laws of
descent and distribution, and are exercisable during the Optionee’s lifetime
only by him/her (or his or her legal representative in the event of incapacity).
No assignment or transfer of the Options, or of the rights represented thereby,
whether voluntary or involuntary, by operation of law or otherwise (except to a
designated beneficiary, upon death, by will or the laws of descent and
distribution), shall vest in the assignee or transferee any interest or right
herein whatsoever, but immediately upon such assignment or transfer the Options
shall terminate and become of no further effect.

10. Rights as Shareholder. The Optionee or a transferee of the Options shall
have no rights as shareholder with respect to any Option Shares until he shall
have become the holder of record of such shares, and no adjustment shall be made
for dividends or distributions or other rights in respect of such Option Shares
for which the date on which shareholders of record are determined for purposes
of paying cash dividends on Common Shares is prior to the date upon which he/she
shall become the holder of record thereof.

11. Adjustments. In the event of any adjustment pursuant to Section 12 of the
Plan that would adversely affect the value of the Options granted hereunder or
cause such Options to become subject to Section 409A of the Code, such
adjustment may only be made with the Optionee’s written consent, which consent
shall not be unreasonably withheld.

12. Compliance with Law. Notwithstanding any of the provisions hereof, the
Optionee hereby agrees that he/she will not exercise the Options, and that the
Company will not be obligated to issue or transfer any shares to the Optionee
hereunder, if the exercise hereof or the issuance or transfer of such shares
shall constitute a violation by the Optionee or the Company of any provisions of
any law or regulation of any governmental authority. Any determination in this
connection by the Committee shall be final, binding and conclusive.

 

4



--------------------------------------------------------------------------------

13. Notice. Every notice or other communication relating to this Agreement shall
be in writing, and shall be mailed to or delivered to the party for whom it is
intended at such address as may from time to time be designated by it in a
notice mailed or delivered to the other party as herein provided; provided,
that, unless and until some other address be so designated, all notices or
communications by the Optionee to the Company shall be mailed or delivered to
the Company at its principal executive office, and all notices or communications
by the Company to the Optionee may be given to the Optionee personally or may be
mailed to him at his address as recorded in the records of the Company.

14. Non-Qualified Stock Options. The Options granted hereunder are not intended
to be Incentive Stock Options or Qualified Stock Options.

15. Binding Effect. Subject to Section 9 hereof, this Agreement shall be binding
upon the heirs, executors, administrators and successors of the parties hereto.

16. Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the Commonwealth of Puerto Rico without regard to
its conflict of law principles.

17. Plan. Although this stock option awarded pursuant to this Agreement is
granted outside the Plan, the terms and provisions of the Plan (as may be
amended in accordance with the terms thereof) are incorporated herein by
reference and this Option shall be administered in accordance therewith, and the
Optionee hereby acknowledges receiving a copy of the Plan. In the event of a
conflict or inconsistency between the terms and provisions of the Plan and the
provisions of this Agreement, this Agreement shall govern and control. All
capitalized terms not defined herein shall have the meaning ascribed to them as
set forth in the Plan. For the avoidance of doubt, this Agreement (and the
Options granted hereunder) shall be treated as an Award under the Plan (and this
Agreement, an Award Agreement thereunder), including without limitation with
respect to Section 12 thereof, except that the number of shares covered hereby
shall not be counted against the share reserve set forth in Section 5(b).

18. Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by the Optionee or the Company to the Committee for review.
The resolution of such a dispute by the Committee shall be binding on the
Company and the Optionee.

19. No Right to Continued Service. Nothing in this Agreement shall be deemed by
implication or otherwise to impose any limitation on any right of the Company to
terminate the Optionee’s service.

20. Severability. Every provision of this Agreement is intended to be severable
and any illegal or invalid term shall not affect the validity or legality of the
remaining terms.

21. Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation of construction, and
shall not constitute a part of this Agreement.

 

5



--------------------------------------------------------------------------------

22. Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be deemed an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

23. Entire Agreement. This Agreement contains the complete understanding of
theparties with respect to the subject matter hereof and supercede all prior
agreements and understandings, including, without limitation, the Prior
Agreement.

[signature page follows]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.

 

CARIB LATAM HOLDINGS, INC. By:  

/s/ Peter Harrington

Name:   Peter Harrington Title:   President and Chief Executive Officer OPTIONEE
By:  

/s/ Nathaniel Lipman

Name:   Nathaniel Lipman

 

Number of Options

     Option Price     5,000       $ 2.59 per share   

ACKNOWLEDGED & AGREED FOR PURPOSES OF SECTION 8:

 

AP CARIB HOLDINGS, LTD.     POPULAR, INC. By:  

Apollo Management VII, L.P.,

its sole director

      By:   AIF VII Management, LLC,     By:  

/s/ Ivan Pagan

  its general partner       Name: Ivan Pagan         Title: SVP By:  

/s/ Marc Becker

        Name:         Title:      